*399Opinion by
Johnson, J.
At the trial, it was stipulated that the merchandise consists of decorated china tableware, covered by invoice No. 4 of the entry, and that it is properly dutiable as follows: Merchandise having a total value of $169, at 35 percent and 10 cents per dozen pieces; merchandise having a total value of $293, at 45 percent ad valorem and 10 cents per dozen pieces; and merchandise having a total value of $107, at 70 percent ad valorem and 10 cents per dozen pieces. The protest was sustained accordingly.